573 So.2d 1023 (1991)
Ronald WORLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 90-00490.
District Court of Appeal of Florida, Second District.
February 1, 1991.
James Marion Moorman, Public Defender, and Megan Olson, Asst. Public Defender, Bartow, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Elaine L. Thompson, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Consistent with our decisions in Lewis v. State, 574 So.2d 245 (Fla. 2d DCA 1991) and Scott v. State, 574 So.2d 247 (Fla. 2d DCA 1991), we hold the trial court erred in multiplying the points for legal constraint by the number of new offenses committed by appellant while on probation to arrive at appellant's presumptive guidelines sentence. Accordingly, we reverse appellant's *1024 sentence and remand for correction of the scoresheet and resentencing.
CAMPBELL, A.C.J., and LEHAN and THREADGILL, JJ., concur.